Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Benkreira (Benkreira et al., US 2020/0042773 A1) teaches a computer-implemented method for identity document face image quality recognition (determining the image quality, or resolution, for the photograph in the identity document that has a face. The image quality is determined in case the facial match threshold needs to be dynamically altered) ([0039] and [0076]), comprising: pairing (for each pair of images, the pair including the live facial image 152 and the facial image of identity document 154) (Fig. 1; [0035]), for each user of a plurality of users (for each user of a plurality of users that can use the identity verification/enrollment system) ([0030] and [0073]) and to form a pair of face images (create a pair of images, the pair including the live facial image 152 and the facial image of identity document 154) (Fig. 1; [0035] and [0038]), an identity document (ID) face image and a live face image (detecting and storing the live facial image of the users and the facial image contained in the identity document) ([0031]); generating, for each pair of face images (for each pair of images, the pair including the live facial image 152 and the facial image of identity document 154) (Fig. 1; [0035]) and based on a face similarity between the ID face image and the live face image (determining a similarity between the live facial image 152 and the facial image of identity document 154 by comparing facial features extracted from the live facial image to facial features extracted from the photograph of the identity document) (Fig. 1; [0035]), a similarity score for the ID face image (determining a facial match score, which is a score for both the live facial image and the identity document) (Fig. 1; [0035]). Benkreira teaches that a facial match threshold can be dynamically altered based on variables such as varying image quality ([0039]); however, Benkreira does not by: ranking the similarity scores corresponding to the ID face images based on a quality of each of the ID face images; dividing the ranked similarity scores into N percentiles, wherein N is greater than two; and assigning N labels of ID face image quality corresponding to the N percentiles of the ranked similarity scores, wherein the N labels of ID face image quality represent a scale of a predefined range indicating qualities of the ID face images. Prior art Best-Rowden (Best-Rowden et al., “Learning Face Image Quality from Human Assessments”) teaches learning face image quality based on target face quality values from quality values computed from similarity scores (matcher-dependent) (Abstract); and wherein Best-Rowden teaches away from pairwise comparison scores since they can simultaneously be both easy and hard to recognize when compared with other images (Fig. 8 and p. 3070-3071, “B. Matcher Quality Values (MQV)”). Thus, Best-Rowden does not teach training, based on ID face images and similarity scores corresponding to the ID face images, a model for ID face image quality recognition by: ranking the similarity scores corresponding to the ID face images based on a quality of each of the ID face images; dividing the ranked similarity scores into N percentiles, wherein N is greater than two; and assigning N labels of ID face image quality corresponding to the N percentiles of the ranked similarity scores, wherein the N labels of ID face image quality represent a scale of a predefined range indicating qualities of the ID face images. None of the prior art of record, either alone or in combination teach each and every limitation within the claim language, and thus the claims are allowable.
Claims 1-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov